Citation Nr: 1412621	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for residuals of cold injuries of the bilateral upper and lower extremities.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above noted issues.  The Veteran timely appealed those issues.

This case was initially before the Board in August 2013, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  

During the previous appeal, this claim was converted to a paperless appeal and scanned into the Veterans Benefits Management System (VBMS) paperless appeals system.  This appeal was processed using that system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


REMAND

In the previous remand, the Board asked that any outstanding service treatment and personnel records be obtained and if such were unavailable, then a formal finding of unavailability should be associated with the claims file.  The Board notes that since that appeal, it appears that the Veteran's Reservist personnel records were obtained and associated with the claims file; previously, the Veteran's 1973 reserve periodic examination was of record, with very scant service treatment records from his Reserve period of service.  

Service personnel or treatment records from the Veteran's period of active service were not obtained.  There is no formal finding of unavailability of these records, as requested by in the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

With regards to the Veteran's hearing loss and tinnitus claims, the Veteran has indicated that he was an artillery man during active service; such is confirmed by his Form DD-214 which was obtained in the last remand.  No VA examination has been afforded to the Veteran for his hearing loss and tinnitus.  On remand, such should be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran was examined by VA in December 2013 and degenerative disc disease was diagnosed.  However, no opinion with regards to nexus to service was rendered in that examination, as asked for in the remand.  

Finally, it appears that the Veteran had back surgery at least once since his discharge from service.  Those records are not in the claims file.  It also appears that the Veteran saw a chiropractor for his lumbar spine, and those records are also not in the claims file.  The Veteran should be asked for information regarding any and all private treatment he has received for his claimed disorders since discharge from service, particularly for his lumbar spine disorder and any chiropractic and surgical treatment he has had for that disorder, on remand.  Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Salem VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2013, to include any x-ray reports from the December 2013 VA examination, and associate those documents with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, tinnitus, cold injury residuals and lumbar spine disorders, which is not already of record, to particularly include any surgical and chiropractic treatment he has had with regards to his lumbar spine disorder.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain through official sources any of the Veteran's outstanding service treatment and personnel records, particularly those from his period of active duty service in 1951-1952, that are not currently associated with the claims file.  

If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

4.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss or tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of his service in an artillery unit without hearing protection.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Return the claims file to the December 2013 VA examiner to determine the etiology of the diagnosed degenerative disc disease.  

After review of the claims file, the examiner should opine as to whether degenerative disc disease and/or spinal stenosis, is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service, to include any February 1952 injury while stationed in Germany.  

The examiner should discuss Veteran's lay statements regarding symptomatology during service, the June 1973 Reserve examination approximately 20 years after service, revealing normal spine and extremities, and the Report of Medical History reflecting no recurrent back pain, foot trouble, neuritis, paralysis, lameness, etc., as well as the December 2013 VA examination findings.

A rationale for any opinion expressed must be provided.  If the examiner is unavailable, another examiner should be requested to provide the opinion.  If another examination is deemed necessary, one should be scheduled.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, residuals of cold injuries of the bilateral upper and lower extremities, and lumbar spine disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



